Citation Nr: 1243356	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-37 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 through June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the RO, which denied the Veteran's claim for a TDIU.  A timely notice of disagreement (NOD) was received from the Veteran in March 2010.  After a statement of the case (SOC) was issued by the RO in August 2010, the Veteran perfected his appeal in September 2010, via VA Form 9 substantive appeal.

The Board previously remanded this matter in March 2012 for further claim development.  The AMC/RO has undertaken efforts to perform the development ordered in the Board's remand and this matter now returns to the Board for its de novo consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter.

As discussed above, this matter was previously remanded by the Board in March 2012 for further development.  Such development was to include arranging a VA examination to determine whether the Veteran's service-connected disabilities, to include the residuals from his cold weather injuries, tinnitus, and bilateral hearing loss, either individually or in the aggregate, precluded the Veteran from maintaining substantially gainful employment.

Consistent with the Board's remand, the Veteran was afforded a VA examination in May 2012.  Although the examiner appears to conclude that the residuals from the Veteran's cold weather injuries do not preclude him from obtaining or maintaining work that does not involve heavy manual labor, the examiner did not provide an opinion as to whether the Veteran's service-connected hearing loss and tinnitus affected his ability to secure or maintain such employment.  In the absence of such an opinion, the May 2012 VA examination is incomplete and does not comply fully with the Board's March 2012 remand.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998). In instances where the Board's remand orders have not been met with compliance, and the Board proceeds nonetheless with final disposition of the appeal at hand, the Board itself errs in failing to ensure compliance with its remand orders.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, this matter must be remanded once again.  On remand, the Veteran must be afforded a new VA examination, by an appropriate physician, to determine whether the Veteran's service-connected bilateral hearing loss and tinnitus combine with his service-connected cold weather injuries to render the Veteran unable to secure or maintain a substantially gainful occupation.

The Board wishes to note that failure to report to the scheduled examination, without good cause, shall result in a denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to the examination directed above, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for the residuals of cold weather injuries, tinnitus, and hearing loss.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a TDIU.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and to provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

The Veteran should also be notified that VA is undertaking efforts to schedule a new VA examination to determine whether the Veteran's tinnitus and bilateral hearing loss preclude him from securing or maintaining substantially gainful employment.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) for any private and/or VA treatment providers who has provided treatment for residuals of his cold weather injuries, tinnitus, and bilateral hearing loss.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, performed by an appropriate physician, to determine whether it is at least as likely as not (is at least a 50 percent probability) that the Veteran's tinnitus and bilateral hearing loss, either alone or combined with his service-connected cold weather injuries, render the Veteran incapable of securing or maintaining substantially gainful employment.  

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  A complete rationale for any opinion expressed and conclusion reached should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



